UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BRITTANY WILEY, individually and on behalf of all                      :
others similarly situated,                                             :
                                                                       :   20-CV-1297 (JMF)
                                     Plaintiff,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
ALTICE USA, INC.,                                                      :
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
                                                                       :
EDWARD HELLYER, individually and on behalf of all :
others similarly situated,                                             :   20-CV-1410 (JMF)
                                                                       :
                                     Plaintiff,                        :
                                                                       :       ORDER
                  -v-                                                  :
                                                                       :
ALTICE USA, INC.,                                                      :
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 13, 2020, Plaintiff Wiley filed a complaint in 20-CV-1297. On February 18,

2020, Plaintiff Hellyer filed a similar complaint in 20-CV-1410. As of this Order, no motion for

consolidation has been filed, but 20-CV-1410 has been accepted by the Court as related to 20-

CV-1297, and the cases appear to involve common questions of law and fact.

        The Court is inclined to consolidate the cases pursuant to Rule 42 of the Federal Rules of

Civil Procedure for all purposes. Any party who objects to such consolidation shall file a letter
brief, not to exceed three single-spaced pages, by March 2, 2020. If no party files a letter

opposing consolidation, the Court will consolidate the two cases without further notice to the

parties.

           It is further ORDERED that Plaintiffs shall promptly serve a copy of this Order on

Defendant and file proof of service on Plaintiffs’ respective dockets.

           SO ORDERED.

Dated: February 24, 2020                               __________________________________
       New York, New York                                       JESSE M. FURMAN
                                                             United States District Judge




                                                   2
